Illegality in the acquisition of property does not render it incapable of being the subject of embezzlement or larceny. Goods stolen from a thief who has stolen them from the owner, may be charged in the indictment as the goods either of the thief or of the true owner. 2 Bish. Cr. Law, s. 801. Under this indictment it was sufficient proof of the ownership of the money which the defendant is charged with having embezzled, that it came into the possession of the defendant lawfully, as the agent of S., and that it was the property of S. when the defendant received it. It was immaterial how the title of S. was acquired. Com. v. Rourke, 10 Cush. 397; Com. v. Coffee, 9 Gray 139; Galligan v. Fannan, 7 Allen 255; Booraem v. Crane,103 Mass. 522.
Exceptions overruled.
ALLEN, J., did not sit: the others concurred.